Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 10/11/2022, have been entered and made of record.

Claims 1-20 are pending with claim 1 being amended and with claims 12-19 newly added.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 10/11/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-6, 12 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (“Takahashi”) [U.S Patent No. 6,666,860 B1 provided in IDS filed on 07/16/2022] in view of Blaha et al. (“Blaha”) [US 2007/0227868A1 U.S Patent No. 6,666,860 B1 provided in IDS filed on 07/16/2022]

Regarding claim 1, Takahashi meets the claim limitations as follows:
A foot switch [Fig. 7: foot switch: ‘107’, ‘106’] configured for use with a medical device [col. 11, ll. 25-32: ‘a twin foot switch 106 … for controlling and manipulating the ultrasonic wave output apparatus 102; and a triple foot switch 107 for controlling and manipulating both the ultrasonic wave output apparatus 102 and the perfusion/aspiration apparatus 103’], comprising: 

an interface (i.e. ‘Switch Sensing unit’: ‘126’, ‘125’ or ‘115) for a communications link between the foot switch (i.e. ‘footswitch 107, 106’) and a control unit of the device (i.e. ‘Control unit 122, 112’) [Fig. 7; col. 12, ll. 53-56: ‘switch sensing units 125, 126 connected to the control unit 122 for sensing an ON/OFF state of the twin switch 106 and … 107], 

at least one pedal configured to operate the foot switch using a foot [Fig. 7: foot switch: ‘107’, ‘106’], 

an operation sensor (i.e. ‘Switch Sensing unit’: ‘126’, ‘125’ or ‘115), which is configured to capture an operation of the foot switch [Fig. 7; col. 12, ll. 53-56: ‘switch sensing units 125, 126 connected to the control unit 122 for sensing an ON/OFF state of the twin switch 106 and … 107], 

wherein the operation sensor generates a signal that is transmitted via the interface to the control unit of the device [Fig. 7: control unit 122, 112] for the purposes of switching a function of the medical device [Fig. 7; col. 12, ll. 53-56: ‘switch sensing units 125, 126 connected to the control unit 122 for sensing an ON/OFF state of the twin switch 106 and … 107; col. 11, ll. 25-32: ‘a twin foot switch 106 … for controlling and manipulating the ultrasonic wave output apparatus 102; and a triple foot switch 107 for controlling and manipulating both the ultrasonic wave output apparatus 102 and the perfusion/aspiration apparatus 103’; col. 12], 

a processor (i.e. control unit 122, 112) [Fig. 7], which is configured to receive signals from the control unit, and which is configured to assign the function [Fig. 7: ‘Ultrasonic wave output 113’; ‘Aspiration unit 123’; ‘Perfusion unit 124’] to be switched to the at least one pedal, via the interface, and 

at least one LED on the foot switch configured to display the assigned function for the footswitch in a certain color of the at least one LED, 

wherein the LED is a multicolor LED, which can generate light in a multiplicity of different colors for the purposes of displaying different assigned functions for the foot switch.
Takahashi does not disclose explicitly the following claim limitations:
at least one LED on the foot switch configured to display the assigned function for the footswitch in a certain color of the at least one LED, 

wherein the LED is a multicolor LED, which can generate light in a multiplicity of different colors for the purposes of displaying different assigned functions for the foot switch.
However in the same field of endeavor Blaha discloses the deficient claim as follows: 
at least one LED on the foot switch configured to display the assigned function for the footswitch in a certain color of the at least one LED [Fig. 1-7; para. 0028-0030], 

wherein the LED is a multicolor LED, which can generate light in a multiplicity of different colors (e.g. red, yellow, green, blue or white) for the purposes of displaying different assigned functions for the foot switch [Fig. 1-7; para. 0028-0030, 0035-0036].
Takahashi and Blaha are combinable because they are from the same field of medical devices controlled by a foot pedal.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi and Blaha as motivation to assign a particular color in order to aid the operator in distinguishing a function assigned to one foot pedal from the next [para. 0036]. 


Regarding claim 4, Takahashi in view of Blaha meets the claim limitations set forth in claim 1.
Takahashi does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 1, wherein the multicolor LED can reproduce all colors of an RGB color space.
However in the same field of endeavor Blaha discloses the deficient claim as follows: 
wherein the multicolor LED can reproduce all colors of an RGB color space (e.g. red, yellow, green, blue or white) [Fig. 1-7; para. 0028-0030, 0035-0036].
Takahashi and Blaha are combinable because they are from the same field of medical devices controlled by a foot pedal.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi and Blaha as motivation to assign a particular color in order to aid the operator in distinguishing a function assigned to one foot pedal from the next [para. 0036]. 


Regarding claim 5, Takahashi in view of Blaha meets the claim limitations set forth in claim 1.
Takahashi does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 1, wherein the foot switch comprises a housing, on which the at least one pedal and the at least one multi-color LED are arranged.
However in the same field of endeavor Blaha discloses the deficient claim as follows: 
wherein the foot switch comprises a housing [Fig. 1, 2, 6: a housing 102], on which the at least one pedal and the at least one multi-color LED are arranged.
Takahashi and Blaha are combinable because they are from the same field of medical devices controlled by a foot pedal.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi and Blaha as motivation to assign a particular color in order to aid the operator in distinguishing a function assigned to one foot pedal from the next [para. 0036]. 


Regarding claim 6, Takahashi in view of Blaha meets the claim limitations as follows:
The foot switch as claimed in claim 1, wherein the foot switch comprises at least two pedals [Fig. 7: ‘106’; ’107’] and at least two multicolor LEDs and different functions can be assigned to the pedals  by the control unit of the device [Fig. 7; col. 12, ll. 53-56: ‘switch sensing units 125, 126 connected to the control unit 122 for sensing an ON/OFF state of the twin switch 106 and … 107; col. 11, ll. 25-32: ‘a twin foot switch 106 … for controlling and manipulating the ultrasonic wave output apparatus 102; and a triple foot switch 107 for controlling and manipulating both the ultrasonic wave output apparatus 102 and the perfusion/aspiration apparatus 103’; col. 12] and the assigned functions are each displayed by one of the multicolor LED.
Takahashi does not disclose explicitly the following claim limitations:
wherein the foot switch comprises at least two pedals and at least two multicolor LEDs and different functions can be assigned to the pedals by the control unit of the device and the assigned functions are each displayed by one of the multicolor LED.
However in the same field of endeavor Blaha discloses the deficient claim as follows: 
wherein the foot switch comprises at least two pedals and at least two multicolor LEDs (e.g. red, yellow, green, blue or white) [Fig. 1-7; para. 0028-0030, 0035-0036] and different functions can be assigned to the pedals [Fig. 3A, 3B] by the control unit of the device and the assigned functions are each displayed [Fig. 1-7; para. 0028-0030, 0035-0036] by one of the multicolor LED.
Takahashi and Blaha are combinable because they are from the same field of medical devices controlled by a foot pedal.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi and Blaha as motivation to assign a particular color in order to aid the operator in distinguishing a function assigned to one foot pedal from the next [para. 0036]. 


Regarding claim 12, all claim limitations are set forth as claim 1 and rejected as per discussion for claim 1.

Regarding claim 15, all claim limitations are set forth as claim 4 and rejected as per discussion for claim 4.

Regarding claim 16, all claim limitations are set forth as claim 5 and rejected as per discussion for claim 5.

Regarding claim 17, all claim limitations are set forth as claim 6 and rejected as per discussion for claim 6.


Claims 2-3 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (“Takahashi”) [U.S Patent No. 6,666,860 B1] in view of Blaha et al. (“Blaha”) [US 2007/0227868A1] further in view of Haba (“Haba”) [US 2006/0043860 A1]

Regarding claim 2, Takahashi in view of Blaha meets the claim limitations set forth in claim 1.
Takahashi does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 1, wherein the multicolor LED comprises at least two light-emitting diodes, which comprise a common anode or a common cathode.
However in the same field of endeavor Haba discloses the deficient claim as follows: 
wherein the multicolor LED comprises at least two light-emitting diodes [Fig. 1, 2, 4; para. 0025: ‘the light-emitting units 4a, 4b, and 4c are accommodated in the housing space 5 of the display pixel 4’], which comprise a common anode or a common cathode [para. 0029: ‘A phosphor-coated anode … and a linear cathode section’].
Takahashi, Blaha and Haba are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi, Blaha and Haba as motivation include RGB LED’s as common components of display.  


Regarding claim 3, Takahashi in view of Blaha meets the claim limitations set forth in claim 1.
Takahashi does not disclose explicitly the following claim limitations:
The foot switch as claimed claim 1, wherein the multicolor LED comprises at least two light-emitting diodes, which are arranged in a common LED housing.
However in the same field of endeavor Haba discloses the deficient claim as follows: 
wherein the multicolor LED comprises at least two light-emitting diodes, which are arranged in a common LED housing [Fig. 1, 2, 4; para. 0025: ‘the light-emitting units 4a, 4b, and 4c are accommodated in the housing space 5 of the display pixel 4’].
Takahashi, Blaha and Haba are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi, Blaha and Haba as motivation include RGB LED’s as common components of display.  


Regarding claim 13, all claim limitations are set forth as claim 1 and rejected as per discussion for claim 2.

Regarding claim 14, all claim limitations are set forth as claim 4 and rejected as per discussion for claim 3.


Claims 7-11 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (“Takahashi”) [U.S Patent No. 6,666,860 B1] in view of Blaha et al. (“Blaha”) [US 2007/0227868A1] further in view of Horvath (“Horvath”) [US 2010/0198200 A1]


Regarding claim 7, Takahashi in view of Blaha meets the claim limitations set forth in claim 1.
Takahashi does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 1, wherein each multicolor LED is covered by a transparent viewing window, through which a user can see the light color generated by the multicolor LED.
However in the same field of endeavor Blaha discloses the deficient claim as follows: 
wherein each multicolor LED is covered by a transparent viewing window, through which a user can see the light color generated by the multicolor LED [Fig. 1-7].
Takahashi and Blaha are combinable because they are from the same field of medical devices controlled by a foot pedal.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi and Blaha as motivation to assign a particular color in order to aid the operator in distinguishing a function assigned to one foot pedal from the next [para. 0036]. 
Neither Takahashi nor Blaha does not disclose explicitly the following claim limitations:
wherein each multicolor LED is covered by a transparent viewing window, through which a user can see the light color generated by the multicolor LED.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein each multicolor LED is covered by a transparent viewing window, through which a user can see the light color generated by the multicolor LED [Fig. 2, 5; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’; para. 0065: ‘may be transparent’].
Takahashi, Blaha and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi, Blaha and Horvath as motivation include RGB LED’s as common components of display.


Regarding claim 8, Takahashi in view of Blaha meets the claim limitations set forth in claim 1.
Takahashi does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 7, wherein the viewing window is arranged in a plane of the housing.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the viewing window is arranged [Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’] in a plane of the housing [Fig. 6; para. 0070: ‘a body or housing 612’; Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’].
Takahashi, Blaha and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi, Blaha and Horvath as motivation include RGB LED’s as common components of display.


Regarding claim 9, Takahashi in view of Blaha meets the claim limitations set forth in claim 1.
Takahashi does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 5, wherein the housing additionally comprises an operation switch, which is illuminated by a further light-emitting diode or which is surrounded by an edge illuminated by a further light-emitting diode.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the housing additionally comprises an operation switch [Fig. 6; para. 0070: ‘a body or housing 612’;Fig. 6;  para. 0080: disclose additional operation switches 646 and 648 ; Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’] which is illuminated by a further light-emitting diode or which is surrounded by an edge illuminated by a further light-emitting diode [Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’].
Takahashi, Blaha and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi, Blaha and Horvath as motivation include RGB LED’s as common components of display.



Regarding claim 10, Takahashi in view of Blaha meets the claim limitations as follows:
The foot switch as claimed in claim 1, wherein the foot switch and the device are linked via a medical data transmission system and communicate via the latter [Fig. 18 shows a ‘connection’ arrow from the switch A/B to Device control interface unit; para. 0086: ‘such as a foot pedal, to send movement commands to the existing robotic arm … which when coupled with the secondary trigger … would send a command to adjust the arm’].
Takahashi does not disclose explicitly the following claim limitations (emphasis added):
wherein the devices and the at least one foot switch are linked via a medical data transmission system and communicate via the latter.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the foot switch and the device are linked via a medical data transmission system and communicate via the latter [Fig. 4c; para. 0047: through pathway 470 which may be a wireless … and/or a physical (e.g. cable) pathway].
Takahashi, Blaha and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi, Blaha and Horvath to understand the footswitch communicably coupled to a surgical system (i.e. medical devices).  


Regarding claim 11, Takahashi in view of Blaha meets the claim limitations as follows:
A medical system comprising at least two devices [Fig. 18, 19: ‘Medical Device Icons a through j’] and at least one foot switch [Fig. 18: Footswitch A/B] as claimed in claim 1, wherein the devices and the at least one foot switch are linked via a medical data transmission system and communicate via the latter [Fig. 18 shows a ‘connection’ arrow from the switch A/B to Device control interface unit; para. 0086: ‘such as a foot pedal, to send movement commands to the existing robotic arm … which when coupled with the secondary trigger … would send a command to adjust the arm’].
Takahashi does not disclose explicitly the following claim limitations (emphasis added):
wherein the devices and the at least one foot switch are linked via a medical data transmission system and communicate via the latter.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the devices and the at least one foot switch are linked via a medical data transmission system and communicate via the latter [Fig. 4c; para. 0047: through pathway 470 which may be a wireless … and/or a physical (e.g. cable) pathway].
Takahashi, Blaha and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Takahashi, Blaha and Horvath to understand the footswitch communicably coupled to a surgical system (i.e. medical devices).  


Regarding claim 18, all claim limitations are set forth as claim 7 and rejected as per discussion for claim 7.

Regarding claim 19, all claim limitations are set forth as claim 8 and rejected as per discussion for claim 8.

Regarding claim 20, all claim limitations are set forth as claim 9 and rejected as per discussion for claim 9.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488